Jackson, Judge.
The rule tosí in this case charged the defendant to the rule with offering a bribe to one Fowler, to warn witnesses, for *273whom subpoenas to attend court were issued, to avoid being served with the subpoenas. The bribe charged was the loan of a mule to Fowler to ride from court home. The subpoenas did not' state the case and names of parties in which the witnesses were summoned to testify, but that was left blank. The defendant answered the rule, admitting that he had offered to lend the mule, but denying that he had done so upon condition that Fowler should warn the witnesses to avoid the process. The solicitor general traversed this answer; the court heard testimony, and fined the defendant $100 00. The error complained of is this judgment and fine.
The witnesses sworn were the clerk, who proved that he issued the subpoenas in blank as to the case, which was his habit in cases before the grand jury; the sheriff, who swore that Dobbs told him the parties subpoenaed were not at home, aiid that he would serve them on their return, and who then gave Dobbs the subpoenas; and Fowler, who swore that Dobbs offered to lend him the mule, and told him, if he saw the witnesses, to say to them that there might be trouble at court about matters in no way connected with these subpoenas. It further appeared that Dobbs was the prosecutor in the indictment before the grand jury, and no motive is shown or hinted in the record, on his part, to procure the absence of witnesses to aid in his own prosecution. There may be something behind the curtain not contained in this record, but we can see no evidence in it authorizing the fine imposed. We are clear, too, that a subpoena issued in blank is not a valid process on which .to predicate such action. While, therefore, very reluctant to interfere with the courts in their administrative duties and practice, and especially in punishing for contempt of their authority or process, we think that this record discloses such a case as demands our interference, and accordingly we reverse the judgment.
Judgment reversed.